Title: From James Madison to Edmund Randolph, 25 February 1787
From: Madison, James
To: Randolph, Edmund


My dear Sir
N. York Feby. 25th. 1787
The Secretary’s despatch will have communicated to you the Resolution of Congress giving their sanction to the proposed Meeting in May next. At the date of my last a great division of opinion prevailed on the subject; it being supposed by some of the States that the interposition of Congress was necessary to give regularity to the proceeding, and by others that a neutrality on their part was a necessary antidote for the jealousy entertained of their wishes to enlarge the powers within their own administration. The circumstance which conduced much to decide the point was an instruction from N. York to its delegates to move in Congress for some recommendation of a Convention. The style of the instruction makes it probable that it was the wish of this State to have a new Convention instituted, rather than the one on foot recognized. Masst. seemed also skittish on this point. Connecticut opposed the interposition of Congs. altogether. The Act of Congs. is so expressed as to cover the proceedings of the States which have already provided for the Convention without any pointed recognition of them.
Our situation is becoming every day more & more critical. No money comes into the federal Treasury. No respect is paid to the federal authority; and people of reflection unanimously agree that the existing Confederacy is tottering to its foundation. Many individuals of weight particularly in the Eastern district are suspected of leaning towards Monarchy. Other individuals predict a partition of the States into two or more Confederacies. It is pretty certain that if some radical amendment of the single one can not be devised and introduced that one or other of these revolutions, the latter no doubt, will take place. I hope you are bending your thoughts seriously to the great work of guarding agst. both. Yrs. affely
Js. M. Jr
Inclose a Newspaper when you write & think of it.
 